DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 includes the limitation “wherein before forming a microcavity structure layer,” in lines 1-2. While the claim appears to refer to the step of “forming a microcavity structure layer” in claim 12, line 2. It is unclear if it is the same step or the same microcavity structure layer across both claims.
For purposes of examination, claim 13 has been interpreted to mean the steps therein are performed before the step of “forming a microcavity structure layer” of claim 12.
Claim 15 includes the limitation “forming a first electrode” in line 3. It is unclear if this is the same “first electrode” as in claim 12, line 5.
the first electrode in the groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 2014/0332781) in view of Im et al. (US 2007/0257253).
In reference to claim 1, Tokuda et al. (US 2014/0332781), hereafter “Tokuda,” disclose a display substrate, with reference to Figure 2, comprising a microcavity structure layer and a light emitting structure layer that are stacked, a reflective electrode 106 being disposed in the microcavity structure layer, the light emitting structure layer comprising a first electrode 108, and the first electrode being connected to the reflective electrode, paragraphs 35-38.
Tokuda does not disclose a groove being disposed on a surface of the microcavity structure layer or the first electrode disposed in the groove.
Im et al. (US 2007/0257253), hereafter “Im,” discloses a display device including teaching a groove, 376 in Figure 4, being disposed on a surface of a structure layer and a first electrode 380 disposed in the groove, paragraph 42. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a groove to be disposed on a surface of the microcavity structure layer and the first electrode to be disposed in the groove. One would have been motivated to do so in order to reduce a height difference 
In reference to claim 2, Tokuda discloses a driving circuit layer disposed on a silicon-based substrate, the driving circuit layer comprising a driving transistor 102, and the driving circuit layer being provided with a first via exposing a drain electrode of the driving transistor, paragraphs 30 and 31.
In reference to claim 3, Tokuda discloses the microcavity structure layer comprises: a connection electrode disposed on the driving circuit layer, the connection electrode 15 being connected to the drain electrode of the driving transistor through the first via, paragraph 31; a first insulating layer 103 covering the connection electrode, the first insulating layer being provided with a second via exposing the connection electrode; a reflective electrode 106 disposed on the first insulating layer, the reflective electrode being connected to the connection electrode through the second via, paragraphs 32 and 35; and a second insulating layer 107 covering the reflective electrode, the second insulating layer being provided, on a surface away from the silicon-based substrate, with a third via exposing the reflective electrode, paragraph 36. 
Tokuda does not disclose the second insulating layer being provided, on a surface away from the silicon-based substrate, with a groove in which the third via is provided.
Im discloses an insulating layer, 370 in Figure 4, being provided, on a surface away from the substrate 300, with a groove 376 in which a via 375 is provided. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second insulating layer to be provided, on a surface away from the silicon-based substrate, with a groove in which the third via is provided. One would have been motivated to do so in order to make an electrical connection to the first electrode in the groove.

In reference to claim 5, Tokuda discloses the light emitting structure layer further comprises: a light emitting layer 110 disposed on the first electrode and emitting white light, and a second electrode 111 disposed on the light emitting layer, paragraph 40.
In reference to claim 6, Im discloses a depth of the groove is 200 angstroms to 600 angstroms; “the depth of the trench 376 may correspond to the thickness of the first electrode.” paragraph 42, and the electrode being 550-2200 angstroms thick, paragraphs 45 and 46.
In reference to claims 9 and 10, Im discloses a height difference between a surface of the second insulating layer between first electrodes, and a surface of the first electrode is less than 400 angstroms, wherein the surface of the second insulating layer between the first electrodes is flush with the surface of the first electrode, paragraph 42, “the depth of the trench 376 may correspond to the thickness of the first electrode.”
In reference to claim 11, Tokuda discloses a display apparatus, paragraph 26.
In reference to claim 12, Tokuda discloses a method for preparing a display substrate, comprising: forming a microcavity structure layer, 105, 107 in Figure 2, a reflective electrode 106 being formed in the microcavity structure layer; and forming a light emitting structure layer on the microcavity structure layer, a first electrode 108 of the light emitting structure layer being connected to the reflective electrode, paragraphs 35-38.
Tokuda does not disclose a groove being formed on a surface of the microcavity structure layer; or the first electrode of the light emitting structure layer being formed in the groove.

In reference to claim 13, Tokuda discloses, before forming the microcavity structure layer, forming a driving circuit layer on a silicon-based substrate, the driving circuit layer comprising a driving transistor 102, and a first via exposing a drain electrode of the driving transistor being formed on the driving circuit layer, paragraphs 30 and 31.
In reference to claim 14, Tokuda discloses forming the microcavity structure layer comprises: forming a connection electrode on the driving circuit layer, the connection electrode 15 being connected to the drain electrode of the driving transistor through the first via, paragraph 31; forming a first insulating layer 103 covering the connection electrode, the first insulating layer being provided with a second via exposing the connection electrode; forming a reflective electrode 106 disposed on the first insulating layer, the reflective electrode being connected to the connection electrode through the second via, paragraphs 32 and 35; and forming a second insulating layer 107 covering the reflective electrode, the second insulating layer being provided, on a surface away from the silicon-based substrate, with a third via exposing the reflective electrode, paragraph 36. 

Im discloses a groove, 376 in Figure 4, being formed on a surface of an insulating layer 370 away from the substrate 300 and a via 375 being formed in the groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a groove to be formed on a surface of the second insulating layer away from the silicon based substrate and the third via to be formed in the groove. One would have been motivated to do so in order to make an electrical connection to the first electrode in the groove.
In reference to claim 15, Tokuda in view of Im discloses forming the light emitting structure layer on the microcavity structure layer comprises: 
forming the first electrode in the groove, Figure 4 of Im, of the second insulating layer, the first electrode being connected to the reflective electrode through the third via, paragraph 37 of Tokuda,
forming a light emitting layer 110 of Tokuda, emitting white light on the first electrode, and
forming a second electrode 111 on the light emitting layer, paragraph 40 of Tokuda.
In reference to claim 16, Im discloses a depth of the groove is 200 angstroms to 600 angstroms; “the depth of the trench 376 may correspond to the thickness of the first electrode.” paragraph 42, and the electrode being 550-2200 angstroms thick, paragraphs 45 and 46.
In reference to claim 18, Im discloses an orthographic projection of the groove on the silicon-based substrate includes an orthographic projection of the first electrode on the silicon-based substrate, Figure 4 and paragraph 42.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 2014/0332781) in view of Im et al. (US 2007/0257253) as applied to claims 1 and 12 above and further in view of Takei (US 2010/0200875).
In reference to claims 7 and 17, Tokuda in view of Im does not disclose a width of the groove is 1.1 to 1.3 times a width of the reflective electrode.
Takei (US 2010/0200875) discloses a display device and a method of making, including teaching a groove, in insulator 10 in Figure 3A, with a width greater than a width of reflective electrode 11, formed in Figure 3B, paragraphs 54 and 55. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a width of the groove to be 1.1 to 1.3 times a width of the reflective electrode.  Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05 II A.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897